—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered February 5, 2001, convicting him of unauthorized practice of medicine (four counts), upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s motion pursuant to CPL 330.30 to set aside the verdict on an allegation of juror misconduct, and the matter is held in abeyance in the interim. The Supreme Court shall hear and report with all deliberate speed.
——The defendant has made a sufficient showing that one or more jurors who were employed in some capacity as medical professionals improperly influenced the other jurors by interjecting their inside knowledge and unique expertise into the jury deliberations. Under these circumstances, the *446Supreme Court erred in not conducting a hearing on this issue (see People v Maragh, 94 NY2d 569; People v Irizarry, 83 NY2d 557; People v Testa, 61 NY2d 1008, 1009; People v Brown, 48 NY2d 388, 393; People v Durling, 303 NY 382). Accordingly, the Supreme Court is ordered to conduct a hearing and report its findings to this Court with all deliberate speed.
We decide no other issues at this time. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.